Citation Nr: 0031542	
Decision Date: 12/04/00    Archive Date: 12/12/00

DOCKET NO.  98-00 616 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for residuals of a 
compression fracture to L-2.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from March to August 1971.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois. 


REMAND

In general, service connection may be granted for disability 
which was incurred in or aggravated by active service.  See 
38 U.S.C.A. §  1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge, 
when the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

A veteran is afforded a presumption of sound condition upon 
entry into service, except for any defects noted at the time 
of examination for entry into service; that presumption can 
be overcome only by clear and unmistakable evidence that a 
disability existed prior to service.  38 U.S.C.A. §§ 1111; 
see Doran v. Brown, 6 Vet. App. 283 (1994); Laposky v. Brown, 
4 Vet. App. 331 (1993).  The Board notes that statements by 
the veteran against his interests made during service are of 
no force and effect if other data do not establish the fact.  
See 38 C.F.R. § 3.304(b)(3).  

Further, a preexisting injury or disease is considered to 
have been aggravated by service if there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).  The United States Court of Veterans 
Appeals has held, however, that intermittent or temporary 
flare-ups during service of a preexisting injury or disease 
do not constitute aggravation.  Rather, the underlying 
condition must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

The veteran underwent an entrance examination in March 1971.  
At that time, he reported no history of prior back trouble 
and his spine, reportedly, was normal.  In June 1971, he 
complained of back and left hip pain.  X-ray examination 
revealed an old compression fracture of L-2.  There also was 
approximately 20 to 30 percent loss of the height of the 
vertebral  body and posterior subluxation of the vertebral 
body of approximately four to six centimeters.  A later entry 
from that same month reflects that low back pain existed 
prior to service and reflects a conclusion that the veteran's 
symptoms and x-ray findings rendered him unfit for induction.  
The veteran was then determined to be medically unfit for 
enlistment based upon an old compression fracture which was 
characterized as existing prior to active duty and as not 
aggravated by active duty.  At that time the veteran provided 
a history of having injured his spine in a motor cycle 
accident and having experienced a reoccurrence of low back 
pain with radiation after basic training.  

In November 1996, the veteran underwent a VA examination.  
The veteran reported that in 1969 he was involved in a 
motorcycle accident and sustained a fracture of L2 with 
paraplegia of the lower body and legs.  He was hospitalized 
for three and one half months.  After three or four months, 
he started gaining back the function of the lower extremities 
and was able to walk.  The veteran reported that in 1971 he 
was inducted, but that he was discharged due to continued 
back pain.  He also continued to experience back pain from 
that time, although he added that his symptoms were not 
serious enough to require medical attention.  Examination 
revealed a slight limp, absence of spasms, the presence of 
slight tenderness to palpation in the area of the lumbar 
spine, full range of motion of the both hips, knee and 
ankles, good range of motion of the lumbosacral spine, and 
atrophy of the musculature of the left lower leg.  X-ray 
examination revealed an old compression fracture with loss of 
approximately 50 percent of height more toward the left side, 
as well as some anterior spurring of L2, L3, and L4.  The 
impression was an old fracture of the L2 body with a possible 
spinal cord injury resulting in weakness and atrophy of the 
musculature of the left lower extremity with radiculitis.  

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance of Act of 2000 (the Act) became law.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This liberalizing 
legislation is applicable to the veteran's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Act, essentially, eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that the VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.

The Board observes that the RO has not had an opportunity to 
consider the effect of the Act upon this claim.  The Act, 
furthermore, contains certain notification provisions which 
apply in the event that there exists evidence which has not 
been obtained.

The Board further observes that although the veteran 
underwent an examination in November 1996, the examiner did 
not offer an opinion concerning the etiology of the veteran's 
disorder.  Although a medical board in service apparently 
determined that the veteran's disorder existed prior to 
service and was not aggravated therein, it is not clear if 
this opinion was based solely upon uncorroborated admissions 
by the veteran in service.  The evidence before the Board 
raises some questions concerning the actual etiology of the 
veteran's disorder, and an examination for the purpose of 
clarification of the nature and etiology of the veteran's 
disorder, if any, would be helpful.  

Therefore, this case is REMANDED for the following 
development:

The veteran should be afforded an 
orthopedic examination to determine the 
nature and etiology of a current back 
disorder.  Whether or not the veteran is 
scheduled for an examination, the 
examiner must review the claims file.  
The examiner then should offer an opinion 
concerning the etiology of each disorder 
of the lower back identified, 
particularly residuals of a fracture of 
the L2 body identified during an 
examination in November 1996.  The 
examiner should indicate, for each 
disorder identified, whether the disorder 
was present in service; if so, whether it 
is clear that the disorder existed prior 
to service; if so, whether the disorder 
grew permanently worse during service; 
and, if so, whether the worsening of the 
disorder during service constituted the 
natural progress of a disease that 
existed prior to service.  The examiner 
should also offer an opinion as to 
whether arthritis of the spine is present 
and if so, whether arthritis was present 
within a year of the veteran's separation 
from service.  If arthritis is present, 
the examiner should also indicate whether 
arthritis is secondary to any other 
disorder and, in particular, whether it 
is secondary to a fracture of L2.  The 
claims file must be made available to the 
examiner for review.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of all the 
evidence.  If the benefit sought is not granted, the 
appellant should be furnished a supplemental statement of the 
case, and be afforded the appropriate time period to respond 
before the record is returned to the Board for further 
review.  

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant unless he 
is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	L. M. BARNARD
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 6 -


